t c memo united_states tax_court ernest newton petitioner v commissioner of internal revenue respondent docket no filed date ernest newton pro_se carmino j santaniello for respondent memorandum opinion vasquez judge respondent determined the following deficiencies in additions to and penalties on petitioner's federal income taxes additions to tax penalty year sec_6651 sec_6651 sec_6654 sec_6663 deficiency dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure -- -- dollar_figure -- -- dollar_figure -- dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background on date petitioner invoked the jurisdiction of this court by timely filing a petition at the time he filed the petition petitioner resided in new haven connecticut on date respondent timely filed an answer to the petition denying that respondent erred with respect to the determinations set forth in the deficiency_notice respondent's answer includes specific allegations in support of the determination that petitioner is liable for an addition_to_tax for fraudulent_failure_to_file for and for the fraud_penalty for and petitioner failed to file a reply denying the allegations contained in respondent's answer thus on date respondent filed a motion under rule c to have the undenied allegations of fact deemed admitted by notice of filing dated date petitioner was notified of the filing of respondent's rule c motion petitioner failed to file a reply to respondent's answer pursuant to the court's notice of filing on date we granted respondent's motion respondent's answer reads in pertinent part as follows further answering the petition and in support of the respondent's determination that a part of the underpayments of tax required to be shown on the petitioner's income_tax returns for the taxable years and is due to fraud the respondent alleges a the petitioner has not filed a return for the taxable_year b the petitioner filed his and returns on date and date respectively c during the and taxable years petitioner was the sole_proprietor of a bar in new haven connecticut known as newt's cafe f for the taxable_year the respondent determined that the petitioner had gross_receipts totalling dollar_figure in the aggregate g for the taxable_year the respondent determined that the petitioner had gross_receipts totalling dollar_figure in the aggregate h for the taxable_year the respondent determined that the petitioner had gross_receipts totalling dollar_figure in the aggregate i since the petitioner did not file a return for he did not report any gross_receipts for newt's cafe for for the and taxable years the petitioner reported gross_receipts in the amounts of dollar_figure and dollar_figure respectively for newt's cafe thus the petitioner understated his gross_receipts from newt's cafe by dollar_figure dollar_figure and dollar_figure for the and taxable years respectively l during the and taxable years the petitioner received pension and ira_distributions in the amounts of dollar_figure and dollar_figure respectively from frank perrotti and sons inc and peoples bank respectively which were not reported on his returns m the petitioner failed to file an income_tax return for the taxable_year even though he had substantial income which required him to file a return n the petitioner failed to accurately report his income when he filed his income_tax returns for the and taxable years o the petitioner's failure_to_file his return and to report gross_income in the amount of dollar_figure and taxes due in the amount of dollar_figure were fraudulent with the intent to evade taxes p the petitioner's failure to report gross_income in the amounts of dollar_figure and dollar_figure for the and taxable years respectively was fraudulent with the intent to evade taxes q the petitioner's understatement of his federal tax_liabilities in the amounts of dollar_figure and dollar_figure for the and taxable years respectively was fraudulent with the intent to evade taxes r a part of the underpayment_of_tax required to be shown on the petitioner's federal_income_tax returns for each of the taxable years and is due to fraud with the intent to evade taxes on date respondent filed a request for admissions with the court a copy of which respondent had served on petitioner on date petitioner did not file any response to the request for admissions as a result each matter set forth therein is deemed admitted rule c 85_tc_267 the request for admissions reiterates many of the facts alleged in the answer that were deemed admitted petitioner did not comply with the court's standing_pretrial_order and did not cooperate with respondent in preparing this case for trial and or attempting to settle it consequently none of the facts have been stipulated at the trial of this case the following colloquy took place between petitioner and the court the court mr newton do you have any evidence mr newton no i don't the court you don't have any evidence to present mr newton no petitioner failed to present any evidence at trial the court in an order to show cause dated date stated the following ordered that on or before date petitioner shall serve on respondent and file with the court a written offer of proof setting forth in detail any and all testimony and documents that he would offer in evidence in the event that further trial of this case were held and petitioner shall serve on respondent and file with the court his opening brief setting forth his legal arguments in this case it is further ordered that in his offer of proof and opening brief hereinabove ordered petitioner shall show cause in writing why a decision on all or some of the issues in this case should not be entered against him or some lesser sanction imposed pursuant to rule sec_123 and b and b tax_court rules_of_practice and procedure by reason of his failure to comply with the rules and orders of the court or to proceed as required by the court during trial or otherwise properly to prosecute this case see generally 782_f2d_175 fed cir 779_f2d_1421 9th cir matter of sanction of baker 744_f2d_1438 10th cir said showing shall take into account each and all of the following aspects of petitioner's conduct in this case failure to produce for stipulation in accordance with rule b documentary and written evidence that petitioner intended to introduce at trial failure to comply with the court's standing pre-trial order served date refusal to present evidence at trial of specific business transactions engaged in by him during the years in issue failure_to_file a reply to affirmative allegations in the answer in accordance with rule failure_to_file a response to respondent's requests for admission in accordance with rule petitioner did not file a response to the court's order to show cause dated date nor did he file a brief in this case the court in an order dated date stated the following ordered that the court's order to show cause dated date is hereby made absolute and this case remains submitted to the undersigned based on the transcript of the proceedings of march and and no further evidence will be received and no further briefs will be accepted discussion rule a provides that if any party fails to plead or otherwise proceed as provided by the rules or as required by the court that party may be held in default on the motion of the other party or on the initiative of the court see 91_tc_1049 affd 926_f2d_1470 6th cir the action or nonaction on the part of a taxpayer that constitutes sufficient grounds to apply rule a in proceedings before us is a matter within this court's discretion id petitioner's failure to proceed with prosecution of his case despite the court's warning in its notice setting this case for trial its pretrial order and the order to show cause dated date constitutes sufficient grounds for the entry of a default judgment against him accordingly we shall sustain respondent's determinations as to the deficiencies and the additions to tax pursuant to sec_6651 and sec_6654 on the ground that petitioner either defaulted or simply failed to carry his burden_of_proof see eg smith v commissioner supra pincite respondent also determined that petitioner is liable for an addition_to_tax for fraudulent_failure_to_file for and the fraud_penalty for and entry of a default decision as to the addition_to_tax for fraud and the fraud_penalty is appropriate if the pleadings set forth sufficient facts which we note that among other things respondent determined the following petitioner is entitled to dollar_figure for cost_of_goods_sold in petitioner is entitled to an additional dollar_figure and dollar_figure for cost_of_goods_sold in and respectively and petitioner is entitled to deduct dollar_figure dollar_figure and dollar_figure for subcontract and employee_expenses in and respectively clearly and convincingly support such a decision id pincite- the facts alleged in the answer deemed admitted together with the facts alleged in the request for admissions deemed admitted constitute clear_and_convincing evidence that petitioner fraudulently underpaid his taxes for the years in issue prominent among the matters contained in the answer are petitioner's admissions that petitioner understated taxable_income in the amounts of dollar_figure for dollar_figure for and dollar_figure for the deficiency for each of the years in issue is due to fraud with intent to evade taxes petitioner did not file a return for and his failure_to_file a return for was fraudulent with the intent to evade taxes the pleaded facts clearly and convincingly establish that petitioner fraudulently failed to file a return for and fraudulently underpaid his income taxes for the years in issue thus we are satisfied that the addition_to_tax for fraudulent_failure_to_file and the fraud_penalty for the years in issue should be sustained by the entry of a default judgment against petitioner pursuant to rule a finally we consider whether petitioner has engaged in behavior that warrants imposition of a penalty pursuant to sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless a taxpayer’s failure to provide the commissioner with information requested and his failure to offer evidence at trial pertaining to the substantive issues raised in the notice_of_deficiency are evidence that a suit in this court was instituted primarily for delay 95_tc_624 affd without published opinion 956_f2d_1168 9th cir the circumstances here suggest that petitioner may have instituted and maintained this proceeding primarily for purposes of delay however we shall not now impose a penalty under sec_6673 nonetheless we take this opportunity to admonish petitioner that the court shall strongly consider imposing such a penalty if he returns to the court and proceeds in a similar fashion in the future to reflect the foregoing decision will be entered for respondent
